Name: Commission Regulation (EC) No 1516/96 of 29 July 1996 amending Annex I to Regulation (EC) No 2771/75 on the common organization of the market in eggs
 Type: Regulation
 Subject Matter: foodstuff;  tariff policy;  animal product
 Date Published: nan

 Avis juridique important|31996R1516Commission Regulation (EC) No 1516/96 of 29 July 1996 amending Annex I to Regulation (EC) No 2771/75 on the common organization of the market in eggs Official Journal L 189 , 30/07/1996 P. 0099 - 0100COMMISSION REGULATION (EC) No 1516/96 of 29 July 1996 amending Annex I to Regulation (EC) No 2771/75 on the common organization of the market in eggsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2771/75 of 29 October 1975 on the common organization of the market in eggs (1), as last amended by Commission Regulation (EC) No 2916/95 (2), and in particular Article 8 (13) thereof,Whereas Annex I to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (3), as last amended by Regulation (EC) No 1192/96 (4), contains the combined nomenclature currently in force;Whereas a number of the descriptions given in Annex I to Regulation (EEC) No 2771/75 no longer correspond to the combined nomenclature; whereas Annex I to that Regulation should therefore be amended; whereas, in the interests of clarity, those amendments should be incorporated in an Annex replacing Annex I;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs,HAS ADOPTED THIS REGULATION:Article 1 Annex I to Regulation (EEC) No 2771/75 is hereby replaced by the Annex hereto.Article 2 This Regulation shall enter into force on 1 August 1996.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 29 July 1996.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 282, 1. 11. 1975, p. 49.(2) OJ No L 305, 19. 12. 1995, p. 49.(3) OJ No L 256, 7. 9. 1987, p. 1.(4) OJ No L 156, 29. 6. 1996, p. 15.ANNEX 'ANNEX I>TABLE>